DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Action/Claims
	13-18 are pending in this office action. Claims 1-12 have been canceled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (US2007/0275980, from IDS), Cambridge medchem consulting (https://web.archive.org/web/20130113020012/https://www.cambridgemedchemconsulting.com/resources/bioisoteres/), Patani et al. (Chem. Rev., 1996, 96, 3147-3176), and Aoki et al. (US8853440, from IDS).
Applicant’s claim:-- A piperonylic acid derivative general formula I: 
    PNG
    media_image1.png
    86
    238
    media_image1.png
    Greyscale

wherein:
X1 is selected from F;
X2 is selected from H or F;
R is selected from H or methyl;
Y1 is selected from F, Cl, Br, I, or halomethyl;
Y2 is selected from F, Cl, Br, I, or halomethyl.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 13-14, Yoshida teaches very structurally similar compounds to those instantly claimed, specifically compound 160 in Table 1,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which differs from the instantly claimed compounds in that there is a hydrogen atom (shown above) on the center phenyl ring instead of the instantly claimed fluoro/fluorine atom and Y1 and Y2 are methyl instead of the instantly claimed Cl, Br, halomethyl, etc. Thus, in the structure above, applicant’s X1 and X2 are fluorine/F which reads on claims 13-14, and R is H. Yoshida further has tested compound 160 and has determined that it is useful as an insecticide as is claimed in claims 16-17, and further teaches wherein the compounds, such as compound 160 can be formulated with an agriculturally acceptable carrier, e.g. water, ([0339-0341]) and wherein the active compound is present in amounts of 5 to 50% by weight of an emulsion formulation for example which reads on the claimed ranges of 1-99% of the composition (See entire document; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; compound 160; experimental examples 1 and 2; Claims; Abstract; [0184]; [0001-0008]; [0337]; [0347]). Additionally, Yoshida broadly does teach applicant’s claimed compounds because Yoshida teaches that the substituents on their Q2 which corresponds to the right most phenyl group shown in 160 above has Y1 and Y5 in the position of the two methyl groups in 160 above and specifically teaches that preferred substituents for these positions include the instantly claimed Cl, Br, CF3, etc. and as is evidenced by Cambridge medchem consulting Me and Cl are known bioisosteric replacements of one another and F is a known bioisosteric replacement of H and as such a CF3 CH2F, or CHF2 group would also be obvious variants of Yoshida’s methyl groups (See Cambridge simple replacements bullet point 2) (see Yoshida [0190-0191]), and Yoshida specifically teaches that the (X)n substituent on the middle phenyl ring is most preferably H or F (Yoshida: [0183]) and X is preferably 0 or 1 (Yoshida: Abstract; [0184]; [0001-0008]; [0021-0022]; claims).
	Regarding claim 17, Yoshida teaches methods of controlling insects comprising applying the compositions to plants/growing medium where insects are in doses of 1 to 300 g of active agent (See [0347-0348). 
	Regarding claims 15 and 18, Yoshida teaches forming very structurally similar compounds to those instantly claimed, e.g. compound 160, through the same reaction sequences claimed, e.g. the specifically claimed steps of halogenating the carboxylic acid starting material that is structurally similar to applicant’s II-b to form the starting material structurally similar to applicant’s II-C. Thus, it would have been obvious to formulate the instantly claimed compounds because Yoshida teaches forming their compounds via the same reaction sequence that is instantly claimed e.g. (see sections cited above; [0132-0137]; [0055-0062]; [0063-0065]; [0219-0241]) and because Yoshida teaches compounds which are very structurally close to the claimed compound II, specifically see 160 which is made via the process disclosed in [0055-0066]; [0219-0241] which would include as a starting material for forming compound 160 via their disclosed reaction process wherein the compound having a carboxylic acid group is halogenated with an acyl halide to form 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
which only differs from the intermediate compound II in that the right most phenyl ring in the above compound contains an H instead of the instantly claimed fluoro group but as discussed above this is one of two particularly preferred substituents for this position, e.g. H or F as is discussed above ([0183-0184]; [0219-0241]; claims; etc.), and this compound is reacted with a primary amine that is similar to applicant’s V as is discussed below (See [0219-0241], etc.).
	Further regarding claims 15 and 18, the right half of the synthesis scheme for forming compound 160 would include as the structurally similar compound to applicant’s V which is also seen in the schemes of claim 11 which is reacted with the compound which has been formed into an acid halide to form a compound that is structurally similar to the instant maybe II-c (the scheme is very illegible), which is then reacted with 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which is structurally similar to applicant’s V and differs from the claimed V in that the two methyl groups are instead of the claimed Cl or Br, etc. groups. However, again this substitution would have been obvious to one of ordinary skill in the art because Cl, Br, I, and CF3 groups are particularly preferred substituents for the specific positions of the methyl groups as is also discussed above and Cl is a known bioisosteric replacements of methyl groups as is taught by/evidenced by Cambridge medchem and cited above (See Yoshida entire document; [0055-0065]; [0063-0065]; compound 160; [0190-0191]; [0183-0184]; Abstract; claims; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; [0219-0241]).
 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 13-18, Yoshida does not teach applicant’s compounds but does teach compound 160 and teaches wherein the claimed fluoro group for the disclosed H atom and the claimed Cl or Br, etc. groups in place of the disclosed methyl groups are particularly preferred substituents in these positions especially since they teach a series of compounds which have the fluoro atom in the same position as claimed in table 2. However, these deficiencies in Yoshida are further addressed by Cambridge Medchem, Patani and Aoki.
Cambridge Medchem which teaches that Cl for Me and F for H substitutions were known bioisosteres (See simple replacements bullet points 1 and 2). 
Patani teaches F for H substitutions are known bioisosteric replacements (See pg. 3149-3150, fluorine vs. hydrogen replacements section).
Aoki teaches other structurally similar amide derivatives which are useful as insecticides specifically 3-14 and 3-11 to 3-17 wherein T is F, and Y1 and Y2 are Br or CF3 or I, which are all instantly claimed which exhibited insecticidal activity (See 3-14 in Table 3, Abstract; Claims, Examples).
	Regarding claim 17, Yoshida does not teach wherein the dose of the active agent in composition is per hectare but does teach that the amounts used/necessary are dependent upon various factors such as, the pest to be controlled, the state of plant growth, climate, environmental conditions, etc. and as such it would have been obvious to one of ordinary skill in the art to optimize the dose of composition comprising the active to the claimed range because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
	It would have been obvious to form applicant’s claimed compounds of formula I, II and V as are disclosed, because the claimed fluoro group on the center phenyl group is one of the two preferred groups in the position, and it would have been obvious to substitute Cl or Br, etc. for the two methyl groups on the right most phenyl ring, because replacing the two methyl groups for Cl or Br, etc. groups which are taught to be part of a small group of particularly preferred substituents for these positions. Additionally, Cl for methyl substitutions are known bioisosteric replacements as is taught by Cambridge medchem consulting (as cited above) and fluorine for hydrogen substitutions are also known as taught by both Cambridge medchem consulting (See simple replacements first bullet point) and Patani (See pg. 3149-3150, fluorine vs. hydrogen replacements section), and Aoki teaches compounds wherein applicant’s F at position T and Br or I or CF3 and positions Y1 and Y2 lead to insecticidal compounds.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to form applicant’s claimed compounds of formula I as are claimed in claims 13-14 because the claimed fluoro group on the center phenyl group is one of the two preferred groups in the position as is expressly disclosed by Yoshida, and it would have been obvious to substitute Cl or Br or CF3 atoms for the methyl groups on the right most phenyl ring, by replacing the two methyl groups for Cls or Brs or CF3s or CH2F or CF2H, as they are all taught to be part of a small group of particularly preferred substituents for these positions and furthermore fluoro for hydrogen substitutions are known bioisosteric replacements as is taught by Patani and Cambridge medchem and Cambridge medchem also teaches that Cl for methyl substitutions are also known in the art. Further Aoki teaches that the claimed differences from compound 160, specifically F at position T and Br, I or CF3, etc. at positions Y1 and Y2 in very closely related compounds was already known in the art to lead to insecticidal compounds. Additionally the courts have previously determined, “Prior art structures do not have to be true homologs or isomers to render structurally similar compounds prima facie obvious.” In rePayne, 606 F.2d 303, 203 USPQ 245 (CCPA 1979). More specifically, known bioisosteric replacements, which is the same as the instant case were known in the art to be obvious, In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (claimed and prior art compounds used in a method of treating depression would have been expected to have similar activity because the structural difference between the compounds involved a known bioisosteric replacement). Even more specifically the prior art Yoshida broadly teaches applicant’s compounds and teaches that the differences between their compound 160 and the instantly claimed compounds are actually specifically preferred groups for those positions where the differences are as is discussed above. Thus, it would have been obvious to one of ordinary skill in the art when looking to the teachings of Yoshida to modify compound 160 in the claimed positions to form the instantly claimed compounds of formula I and to form the compound of formula I via the compounds of formula II and V via the claimed method because Aoki teaches that modifying these specific positions with the instantly claimed groups leads to insecticidal compounds as they have proved with their structurally similar compounds of 3-11 to 3-17. In addition, the claimed reaction sequence is obviously taught by Yoshida because Yoshida teaches the same reactions being done broadly on applicant’s claimed II and V to form I and as such when looking to the combination of Yoshida and Aoki one of ordinary skill in the art would be motivated to react the claimed intermediates which are obviously taught by the combination of the prior art via the claimed acylation reaction as these same reaction sequences are taught by Yoshida specifically acylation by the primary amine V with the rest of the compound II to form compounds of formula I.
It also would have been obvious to one of ordinary skill in the art to optimize the dose of composition comprising the active to the claimed range per hectare because it is known, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955),  see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.


Claims 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al. (WO2019059412, published 03/28/19, priority to 09/20/2017) qualifies as prior art because there is no certified English translation of the foreign priority documents in the file for this application and as such it is being given the priority date of 12/20/19 (the examiner notes that the English translation filed 02/04/22 lacks the required/necessary statement that the translation is accurate (See for instance MPEP 215: (4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate) as such until this statement is filed the examiner will maintain this rejection.
Applicant’s claims are as discussed above.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 13-14, Aoki teaches compounds which are homologous to/very structurally similar to the compounds of applicant’s formula I, specifically, compound 55 in table 241/[0082] 
    PNG
    media_image5.png
    151
    301
    media_image5.png
    Greyscale
and further teaches wherein this compound, which only differs in that X1 and X2 are an H group instead of an F from the instantly claimed compounds in claims 13 and 14.
Regarding claim 16-17, Aoki further teaches wherein these compounds/compositions comprising these compounds are useful for controlling pests particularly insects and acarids/mites in crops/fields and in the veterinary sector and wherein the compound is formed into a composition in amount of 1-99% with an appropriate carrier and used in amounts of about 1 to about 300 g/10 acre which reads on the claimed range (See [0130-0131]; [0141, effective amounts, from 1-99% depending on type of composition]; [0143]; [0241]; [0132-0135]; Claim 15; [0015]; [0142]). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
	Regarding claims 13-18, Aoki does not specifically teach compounds wherein applicant’s X1 and X2 are F and H or F and F respectively as is instantly claimed. However, this deficiency in Aoki is addressed by Patani and Yoshida.
Patani teaches F for H substitutions are known bioisosteric replacements (See pg. 3149-3150, fluorine vs. hydrogen replacements section).
Regarding claims 13-14, Yoshida teaches very structurally similar compounds to those instantly claimed, specifically compound 160 in Table 1,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which differs from the instantly claimed compounds in that there is a hydrogen atom (shown above) on the center phenyl ring instead of the instantly claimed fluoro/fluorine atom and Y1 and Y2 are methyl instead of the instantly claimed Cl, Br, halomethyl, etc. Thus, in the structure above, applicant’s X1 and X2 are fluorine/F which reads on claims 13-14, and R is H. Yoshida further has tested compound 160 and has determined that it is useful as an insecticide as is claimed in claims 16-17, and further teaches wherein the compounds, such as compound 160 can be formulated with an agriculturally acceptable carrier, e.g. water, ([0339-0341]) and wherein the active compound is present in amounts of 5 to 50% by weight of an emulsion formulation for example which reads on the claimed ranges of 1-99% of the composition (See entire document; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; compound 160; experimental examples 1 and 2; Claims; Abstract; [0184]; [0001-0008]; [0337]; [0347]).
	Regarding claims 15 and 18, Aoki teaches a similar mechanism of making the claimed compounds however they start with the compound V and react it with the middle portion of the molecule and add the left most phenyl ring. However, it would have been obvious to one of ordinary skill in the art that the claimed mechanism could be used to form these molecules because Yoshida teaches a similar mechanism to that instantly claimed.
Regarding claims 15 and 18, Yoshida teaches forming very structurally similar compounds to those instantly claimed, e.g. compound 160, through the same reaction sequences claimed, e.g. the specifically claimed steps of halogenating the carboxylic acid starting material that is structurally similar to applicant’s II-b to form the starting material structurally similar to applicant’s II-C. Thus, it would have been obvious to formulate the instantly claimed compounds because Yoshida teaches forming their compounds via the same reaction sequence that is instantly claimed e.g. (see sections cited above; [0132-0137]; [0055-0062]; [0063-0065]; [0219-0241]) and because Yoshida teaches compounds which are very structurally close to the claimed compound II, specifically see 160 which is made via the process disclosed in [0055-0066]; [0219-0241] which would include as a starting material for forming compound 160 via their disclosed reaction process wherein the compound having a carboxylic acid group is halogenated with an acyl halide to form 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
which only differs from the intermediate compound II in that the right most phenyl ring in the above compound contains an H instead of the instantly claimed fluoro group but as discussed above this is one of two particularly preferred substituents for this position, e.g. H or F as is discussed above ([0183-0184]; [0219-0241]; claims; etc.), and this compound is reacted with a primary amine that is similar to applicant’s V as is discussed below (See [0219-0241], etc.).
	Further regarding claims 15 and 18, the right half of the synthesis scheme for forming compound 160 would include as the structurally similar compound to applicant’s V which is also seen in the schemes of claim 11 which is reacted with the compound which has been formed into an acid halide to form a compound that is structurally similar to the instant maybe II-c (the scheme is very illegible), which is then reacted with 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
which is structurally similar to applicant’s V and differs from the claimed V in that the two methyl groups are instead of the claimed Cl or Br, etc. groups. However, again this substitution would have been obvious to one of ordinary skill in the art because Cl, Br, I, and CF3 groups are particularly preferred substituents for the specific positions of the methyl groups as is also discussed above and Cl is a known bioisosteric replacements of methyl groups as is taught by/evidenced by Cambridge medchem and cited above (See Yoshida entire document; [0055-0065]; [0063-0065]; compound 160; [0190-0191]; [0183-0184]; Abstract; claims; [0001-0008]; [0015-0028]; [0031-0033]; [0036-0042]; [0045-0046]; [0050-0051]; [0219-0241]).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to form applicant’s claimed compounds of formula I as are claimed in claims 13-14 because Aoki teaches very structurally similar compounds which are being used for the same insecticidal/acaricidal purposes as instantly claimed and in the same amounts. One of ordinary skill in the art would be motivated to change the two H atoms that are at applicant’s X1 and X2 in the instant application to the instantly claimed F and H or F and F as is instantly claimed because H and F are known bioisosteric replacements of one another as is taught as Patani and further Yoshida also teaches very structurally similar insecticidal compounds wherein applicant’s X1 and X2 are F as are instantly claimed. As such, it would have been obvious to one of ordinary skill in the art to substitute one or two of the H atoms in Aoki’s compounds for applicant’s X1 is F and X2 is H or F as is instantly claimed because, “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.” In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case because H and F are known bioisosteric replacements of one another and because Yoshida teaches this same substitution is useful for forming structurally very similar insecticidal compounds it would have been obvious to one of ordinary skill in the art to make the instantly claimed compounds when looking to the combined prior art.
It also would have been obvious to one of ordinary skill in the art at the time of the instant filing to form the compounds of Aoki via the method instantly claimed and as is taught by Yoshida because Yoshida teaches the same reactions being done broadly on applicant’s claimed II and V to form I and as such when looking to the combination of Yoshida and Aoki one of ordinary skill in the art would be motivated to react the claimed intermediates which are obviously taught by the combination of the prior art via the claimed acylation reaction as these same reaction sequences are taught by Yoshida specifically acylation by the primary amine V with the rest of the compound II to form compounds of formula I. One of ordinary skill in the art would be motivated to use the claimed method to make the instantly claimed compounds because this is another method which also leads to insecticidal compounds as is taught by Yoshida.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments/Remarks
	Applicant’s amendments to the claims have rendered the previous claim objections and 112(b) rejections moot and these objections and rejections have been withdrawn.
Applicant’s submission of a translation of the foreign priority documents is acknowledged. However, the translation needs to be a certified translation as per MPEP 215, see for instance: (4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate. As such, the rejection of Aoki is being maintained at this time since applicant’s have not overcome that rejection with the necessary certified English translation with the required statement that the rejection is accurate which would give applicant’s the foreign priority date of 06/29/17 for the instant application. 
	Applicant’s arguments with respect to the 103 rejections of record have been fully considered but were not persuasive at this time. Specifically, applicants argue that they have unexpected results with the claimed compounds which would overcome the case of obviousness presented by the combination of the prior art discussed above, specifically that the claimed compounds have insecticidal, acaricidal and fungicidal activities whereas the comparative compounds KC1, K2 and KC3 and compounds from Yoshida are not recognized to exhibit the broad biological effects applicant’s see with their compounds. The examiner respectfully notes that these results are not commensurate in scope with the instantly claimed compound scope. Specifically, as applicants have only demonstrated that compound I-8 having and Y1 and Y2 as Br, R is H and X1 and X2 are F show the unexpected activity with respect to spider mites over the prior art compounds KC1-KC3 and C1 and C1, and contrary to applicant’s arguments applicants have not demonstrated anti-fungal effects with the entire scope of claimed compounds of formula I, as they only demonstrated insecticidal and acaricidal effects (e.g. spider mite is an acarid) with I-8 and have shown that I-8 and I-51 (which both have Y1 and Y2 as Br) , R is H or Me, respectively, and X1 and X2 are F have antifungal activity and it is unclear to the examiner that the entire scope of claimed compounds would exhibit this unexpected activity, because for example instant compound I-8 shows similar/nearly equivalent activity to comparative compound KC2 with respect to the mortality of Rice Leaf folder (e.g. the two values might not be statistically different as they differ by less than 5%). Additionally, the examiner respectfully points out that the instant claims are to compounds which can be used for anything, not methods of using the compounds, and it is whether or not the compounds themselves would be obvious to make in light of the teachings of the prior art. The examiner respectfully maintains that the instantly claimed compounds would be obvious to make in light of the teachings of the prior art because while the examiner notes that Yoshida does not teach an express example of the instantly claimed compounds it does teach applicant’s core structure as is discussed above and wherein these compounds are insecticidal and wherein the instantly claimed compound substituents are in their preferred groups as is discussed and cited above. Thus, one of ordinary skill in the art in light of teachings above would have had motivation to make the claimed compounds in order to form additional compounds which would exhibit insecticidal activity. Thus, whether or not applicant’s found that the instantly claimed compounds had a broader scope of activity does not overcome the strong prima facie case of obviousness to form the claimed compounds based on the teachings of Yoshida which already broadly disclose the claimed compounds and wherein the claimed substituents are in their preferred substituents as is discussed above (See Yoshida [0190-0191]; [0183-0184]; Abstract; [0001-0008]; [0021-0022]; claims). Thus, at this time the examiner maintains that the combination of the prior art references renders the instantly claimed compounds prima facie obvious for the reasons discussed above. The examiner respectfully points out while applicant’s argue that the prior art does not provide the requisite guidance to arrive at the claimed structures with a reasonable expectation of achieving the desired range of activities the claims are to the compounds themselves and compositions comprising these compounds and to methods of controlling insects, acarids, or fungi with the claimed compounds and these compounds are broadly taught and rendered obvious by Yoshida for use in the same methods of controlling insects as is discussed above with the addition of Patani, Aoki and Cambridge Medchem as is further discussed above. Additionally, while the examiner acknowledges that applicants are arguing unexpected results over the prior art Yoshida, which teaches that the claimed compounds would be preferred compounds in their invention since they teach the same core structure and teach that the claimed substituents are preferred substituents for forming insecticidal compounds which reads on the claimed compounds and the claimed method(s) it would already have been obvious to form these claimed compounds based on the teachings of combined prior art as is discussed above.
Applicants further argue that Aoki (WO2019059412) does not teach a broad range of biological activities of their compounds. The examiner respectfully points out that the broad range of biological activities is not required. The issue at hand is whether or not it would have been obvious to make the claimed compounds in view of Aoki and the combined references. As discussed above Aoki teaches very structurally similar insecticidal compounds which only differ in that X1 and X2 are both H instead of the instantly claimed H and F or F and F, respectively. However, it would have been obvious to form the claimed compounds when looking to the combined references because Patani teaches F for H substitutions are known bioisosteric replacements and Yoshida teaches very structurally similar compounds to those instantly claimed, specifically compound 160 in Table 1,
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
, which differs from the instantly claimed compounds in that there is a hydrogen atom (shown above) on the center phenyl ring instead of the instantly claimed fluoro/fluorine atom and Y1 and Y2 are methyl instead of the instantly claimed Cl, Br, halomethyl, etc. Thus, in the structure above, applicant’s X1 and X2 are fluorine/F which reads on claims 13-14, and R is H. Yoshida further has tested compound 160 and has determined that it is useful as an insecticide as is and can be formulated with an agriculturally acceptable carrier, e.g. water, and wherein the active compound is present in amounts of 5 to 50% by weight of an emulsion formulation for example which reads on the claimed ranges of 1-99% of the composition. Thus, the examiner maintains that one of ordinary skill in the art would be motivated to change the two H atoms that are at applicant’s X1 and X2 in the instant application to the instantly claimed F and H or F and F as is instantly claimed because H and F are known bioisosteric replacements of one another as is taught as Patani and further Yoshida also teaches very structurally similar insecticidal compounds wherein applicant’s X1 and X2 are F as are instantly claimed. As such, it would have been obvious to one of ordinary skill in the art to substitute one or two of the H atoms in Aoki’s compounds for applicant’s X1 is F and X2 is H or F as is instantly claimed because, “Where there is a reason to modify or combine the prior art to achieve the claimed invention, the claims may be rejected as prima facie obvious provided there is also a reasonable expectation of success.” In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case because H and F are known bioisosteric replacements of one another and because Yoshida teaches this same substitution is useful for forming structurally very similar insecticidal compounds it would have been obvious to one of ordinary skill in the art to make the instantly claimed compounds when looking to the combined prior art.
Conclusion
	Claims 13-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616